DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species of antibody molecule designated as (d) in the restriction, species of antigen which is the pair of OX40 and PD-L1, species of single-domain antigen-binding site which is a humanized camelid antibody heavy chain variable domain claim in the reply filed on 6/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The claims under examination as drawn to the elected invention and species are claims 1, 3, 4, 6, 8, 9, 14, 20, 25 and 31.  It is noted that Applicant indicated claim 26 was drawn to the elected species of antigen, OX40 and PD-L1, however, it is not and depends from claim 15, which designates the antigens as VEGF and GITR.

Specification
The size of the Sequence Listing must be specified in “bytes” rather an kilobytes (KB): see 37 CFR 1.52(e)(5) and MPEP 2322.03(a). See substitutes specification filed 10/4/21, p. 1, second paragraph.
	
The disclosure is objected to because of the following informalities: p. 29, second paragraph, it appears “knot” should be “knob”.  
Appropriate correction is required.

ABSTRACT
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract compares the instant invention to the prior art by using the term “novel” in line 1.  Correction is required.  See MPEP § 608.01(b).

TITLE
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ANTIBODY MOLECULE COMPRISING A SINGLE-DOMAIN ANTIGEN-BINDING SITE AND FAB FRAGMENTS.

	Sequences
	This application contains sequence disclosures that are encompassed by the definitions for nucleic and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth in the attached Notice to Comply with Requirements for Patent Applications Containing Nucleic Sequence and/or Amino Acid Sequence Disclosures.  In the current application the amino acid sequence CPPC must be referred to by a SEQ ID NO: or as a particular fragment, e.g., amino acids 20-23 of SEQ ID NO:2000.
	According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  Claim 4 recites amino acid sequence “CPPC”, as does the specification on p. 9, 5th line, p. 30, middle, p. 37, 4th paragraph, and Figs. 1A-2D and 11A-11B, and must refer to appropriate SEQ ID NO:. For the figures, reference to SEQ ID NO: may be in the Brief Description of the Drawings.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it is not clear if the parenthetical phrase “(according to the Kabat EU numbering system)” is an example or a limitation. Because the claim is indefinite if the parenthetical phrase is not a limitation, since otherwise one skilled in the art would not know what position 349 and 354 were relative to, i.e., how they were identified, it is suggested that the parentheses be deleted.
Claim 14 is indefinite because it is not clear if the parenthetical phrase “(optionally, having at least 80%, …. or higher identity)” is an example or a limitation. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitations “at least 80%” and at “least 90%”, and the claim also recites “85%, 90%,…99% or higher identity” and “91%, 92%...99% or higher sequence identity”, respectively, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is also indefinite because one cannot know if a Fab fragment sequence meets the structural limitation defined by % identity (e.g., 90% identity) since one does not know what a sequence having 90% sequence identity to a paired heavy chain and light chain variable sequence derived from the anti-OX40 antibody set forth in SEQ IDN O:11 and 7 is. Without knowing what the derivative sequence is, one cannot know if another sequence shares some particular % identity with it. 
Claim 14 is also indefinite because it recites ”the two polypeptide chains in the left [or right] half of the antibody molecule”, while there is no designated “left” or “right” part of the antibody. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that “the single-domain antigen-binding site binds to an epitope on a first antigen and the antigen-binding Fab fragment binds to an epitope on a second antigen”, which does not further limit amended claim 1, which recites “the single-domain antigen-binding site and the antigen-binding Fab fragment bind to different antigens”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 does not add any limitation that distinguishes the claimed antibody molecule from that of claim 1. There does not appear to be anything in the intended use to further limit the antibody molecule of claim 1, that is, the antibody molecule is the same in claims 1 and 31. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8, 9, 14, 20, 25 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/014855 A1 (published 25 Jan 2018, priority at least 20 July 2017, cited in the IDS filed 1/4/22).
WO 2018/014855 teaches a multispecific antigen binding protein (MABP) comprising an Fab as a first antigen-binding portion, two single domain antibodies (sdAb) as a second antigen-binding portion fused at its N-terminals with or without a linker to the C-terminals of the variable heavy chains (VH) of the Fabs, and which first antigen-binding portion comprises an Fc domain, the N-terminal of which is fused to the second antigen-binding portion, and the Fc domain is an IgG1 or IgG4 Fc ([0009], [0012]).  The first and second antigen-binding portions are fused with our without a peptide linker, which comprises SEQ ID NO:1 ((Gly4Ser)n, [0013] and [0175]).  More specifically Fig. 19 ([0040]) teaches a bispecific antigen binding protein (BABP) “comprising a monospecific full-length antibody having two identical heavy chains and two identical light chains, and two identical sdAbs, wherein the N-terminus of each sdAb is fused to the C-terminus of the CH1 region via an optional peptide linker and C-terminus of each sdAb is fused to the N-terminus of the CH2 region of the monospecific full-length antibody. The full-length antibody has two Fab antigen binding sites that each specifically binds a first epitope. Each sdAb specifically binds a second epitope. For example, the BABP can consist of four polypeptide chains with structures from the N-terminus to the C-terminus as follows: (1) VL-CL；(2) VH-C H1-VHH-CH2-CH3；(3) VH- C H1-VHH-CH2-CH3;and (4) VL-C L, wherein VH and VL of polypeptide chains (1) and (2) forms an antigen binding site that specifically binds a first copy of the first epitope, VH and VL of polypeptide chains (3) and (4) forms an antigen binding site that specifically binds a second copy of the first epitope, and each VHH specifically binds a copy of the second epitope. In alternative formats, each sdAb may be omitted, or replaced with two identical or different sdAbs fused to each other. The monospecific full-length antibody may be replaced with a bispecific full-length antibody to further expand binding specificity. In alternative formats, to expand specificity, the two Fab fragments can specifically bind different epitopes, and/or the VHH fragments can specifically bind different epitopes.”  More generally(e.g., [0013]), a BABP comprising a first antigen-binding portion comprising (a) a first antigen-binding portion comprising a heavy chain variable domain (VH) and light chain variable domain (VL) that form an antigen-binding site that binds a first epitope, and (b) a second antigen-binding portion comprising a single-domain antibody (sdAb) that binds a second epitope, wherein (a) and (b) are fused to each other is taught.  The first and second antigen-binding portion may bind the same or different antigens.  In [0009] it is specified that the second antigen-binding portion, i.e., the sdAb, is fused to the C-terminus of at least one heavy chain of the first antigen-binding portion, and there may be a peptide linker between (a) and (b) ([0145]).  The Fc region comprises a modification that promotes heterodimerization, wherein the modification is a knob-into-hole modification such that one of the heavy chains comprises a protuberance, i.e., a knob, that is placed into a cavity or “hole” in the other heavy chain Fc region ([0217]).  The Fc region can be an IgG4 or IgG1 comprising mutations L234A and L235A (LALA, [0216]). The light chain of the immunoglobulin is a kappa or lambda type light chain ([0219]). The first and second epitope may be from OX40 and/or PD-L1, wherein the sdAb is a camelid or humanized sdAb ([00135]). A pharmaceutical composition comprising the multispecific antigen-binding protein and a pharmaceutically acceptable carrier is taught ([0271]). The MABP can be used to treat cancer ([0291]).
It is noted that even though claim 14 recites SEQ ID numbers for sdAb CDRs, because each may have more than 6 amino acid alterations, this encompasses any sequence, as does a sequence which is substantially identical to a variable chain sequence derived from the anti-OX40 antibody set forth in instant SEQ I DNO:11 or 7.  There is no limiting definition in the specification or claims of a derivative or substantially identical sequence, and these terms are not recognized in the prior art to have a single agreed upon limiting meaning.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Even if a translation of said foreign priority applications was provided, the reference would still be applicable as prior art under 102(a)(2) in view of its filing date being prior to that of the earliest foreign priority application to which the instant application claims benefit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  1, 3, 4, 6, 8, 9, 14, 20, 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0145354 A1 (referred to as Bacac here) in view of WO 2016/200835 A1 and US 10,308,720 B2 (referred to as Timmer here).
Bacac teaches bispecific antigen-binding molecules comprising a Fab molecule and a second antigen-binding moiety which binds a target cell antigen and is a single domain variable heavy chain ([0210]).  The Fab light chain may be a kappa- or lambda-based sequence ([0165]).  The single domain antigen binding molecule (SDAB) may be a VHH which is camelized or humanized ([0206]). SDAB are easily produced recombinantly, are small, highly soluble, have thermal stability and good tissue penetration ([0200]). The bispecific antigen-binding molecule further comprises an Fc domain which is an IgG1 or IgG4 Fc domain, and may comprise a modification promoting association of the first and second subunits of the Fc domain ([0218]). The modification may be a “knob-into -hole” modification ([0251]-[0252]). Alternatively, the Fc domain may be modified by a S354 substitution in one subunit and Y349C substitution in the other for formation of a disulfide bridge to further stabilize the dimer ([0255]). The second antigen-binding moiety comprising a SDAB is fused to the N-terminus of one of the subunits of the Fc domain ([0219] section c)).  The first and/or second antigen-binding moiety are linked directly by a hinge region to the Fc domain or through a peptide linker ([0222]). Any of the components of the bispecific antigen-binding molecule may be linked by a peptide linker, including wherein the linker is (Gly4Ser)n ([0223]). The hinge region can comprise “CPPC” amino acid residues in the Fc domain as can be seen, for example, in a VH-Fc(hole)p329GLALA polypeptide chain and VH-CK-Fc(knob)P329GLALA polypeptide chain, (e.g., SEQ ID NO: 370 and 371, respectively, Table 22). Additional constructs comprising two Fab domains in tandem with a Fc domain, including wherein each Fab binds a different antigen and the CH1 of the N-terminal Fab is linked to the variable domain of the next Fab, are also taught (e.g., Fig. 1C, 1F, 1L, 71 and 93). The bispecific constructs are used to treat cancer and are in a pharmaceutically composition with a pharmaceutically acceptable carrier (e.g., [0047] and [0380]).  Bacac does not teach wherein there are four polypeptide chains with the first and third comprising an IgG light chain and the second and fourth comprising from N-to C-terminus an IgG VH, CH1, VHH, CH2 and CH3 domain. That is, in particular Bacac does not show four polypeptide chains wherein the second and the fourth have the same structure which is from N- to C-terminus an IgG VH, CH1, VHH, CH2 and CH3 domain (see Fig. 85 of Bacac for comparison). Nor does Bacac teach wherein the bispecific antigen-binding molecule binds OX40 and PD-L1.
WO 2016/200835 teaches antibodies which are single domain antibodies or Fab fragments [0295] and [0297]. The Fab light chain can be of the kappa type (e.g., [0113] and [0241]).  Native antibody light chains are either kappa or lambda types ([0113]). It teaches in Example 2 ([0607] and [0601]) treatment of RCC (renal cell cancer, [0452]) patients in a clinical trial previously receiving single agent OX40 agonist antibody or PD-1 antibody. These patients had a response when antibody MOXR0916 (a humanized agonist IgG1 monoclonal antibody that targets OX40) and atezolizumab (a humanized IgG1 monoclonal antibody that target PD-L1) were combined.  “These results demonstrate immune activation including adaptive upregulation of PD-L1 upon combination treatment with MOXR0916 and atezolizumab, including PD modulation in patients whose immediate prior therapy was single-agent OX40 agonist antibody or single-agent anti-PD-1 antibody.” The PD-L1 status shifted from negative to positive after the combined treatment.
Timmer teaches multivalent and multispecific antigen-binding molecules in the form of CH2-CH3-comprising Fc domains fused with or without a linker to a single domain antibody (sdAb) on the N- or C-terminal of the Fc domain (see Fig. 1). The linker can be (Gly4Ser)n (col. 13, line 65, through col. 14, line 17). The sdAbs can be single or in tandem. The different constructs showed antigen binding, with higher order multimerizing antibodies showing better activity because this particular antigen, DR5, requires higher order clustering for activity (Fig. 2E-F and col. 1 lines 29-32).  The Fc can be an IgG1 or IgG4 isotype (col. 8, line 45, through col. 13, line 27).  The Fc can be modified to comprise Y349C and S354C (col. 13, lines 4-8) or a LALA mutation (col. 9, line 19). The hinge region of the fusion protein can have a modified IgG1 or IgG4 hinge comprising a CPPC sequence (col. 13, lines 28-44).  The sdAb VHH sequences may be llama-derived and humanized (e.g., col. 19, last paragraph).  The DR5-targeting constructs can be used to treat tumors (col. 19, lines 50-54).  
	It would have been obvious before the effective filing date of the instant invention to have a tetravalent bispecific fusion protein based on the structures of Bacac and Timmer wherein instead of a tandem Fab linked to the N-terminus of one CH2 domain of the Fc domain, a Fab is linked at its C-terminus of the CH1 domain to a sdAb, which in term is linked at its C-terminus to the CH2 domain of the Fc is substituted. Bacac discusses the advantages of sdAb and that they may be humanized. Because Bacac showed similar tandem linkages are functional and Timmer showed that sdAb can be functionally linked at their N- and C-terminus to another antigen-binding domain and Fc domain, respectively, and bind an antigen, one skilled in the art would have had a reasonable expectation of success.  Further, Bacac taught that the Fab and VHH antigen-binding domains may be used in the same bispecific construct.  It would have been obvious to substitute one known antigen-binding protein for another with predictable results.  All elements were known in the prior art and one of ordinary skill in the art could have combined the elements by known methods with no change in their respectively functions, and the combination would have yielded predictable results. It would have been obvious wherein the sdAb bound PD-L1 and Fab bound OX40 because WO 2016/200835 teaches the use of both PD-L1- and OX40-binding antibodies in the treatment of cancer and Bacac and Timmer taught that the antibody constructs could be used to treat cancer. For treatment, the bispecific molecule would have been in a pharmaceutically acceptable carrier as taught by the prior art. It would have been obvious wherein the Fc domain had a “knob-in-hole” conformation and/or a disulfide bond added by S354C and Y349C Fc modification to increase stability and pairing or to have a LALA mutation as taught by Bacac and Timmer, which also teach that the hinge region may comprise a CPPC amino acid sequence and the different domains may comprise a linker, which may be (Gly4Ser)n, which would likewise have been obvious to use. One would have been motivated to use a light chain of the Fab of a kappa or lambda type because those are the types found in native antibodies and are taught by Bacac.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190202935 A1 (published 4 July 2019, priority 20 July 2016) is the US application corresponding to WO 2018/014855 relied upon above and is cumulative with the WO publication.
US 20200140562 A1 shares an inventor and applicant with the instant application, but has an earlier effective filing date.  It discloses an OX40 antibody comprising the VH and VL of SEQ ID NO:106 and 130, respectively (TABLE B), which are identical to instant SEQ ID NO:11 and 7, respectively.
US 20190023793 A1 shares an inventor and applicant with the instant application, but has an earlier effective filing date.  It discloses an PD-L1 sdAb comprising SEQ ID NO:8 and 14, which are identical to instant SEQ ID NO:1 and 2, respectively ([0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 3, 2022